Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of the
Effective Date by and among Movie Gallery, Inc., a Delaware corporation (the
“Company”), Sopris Capital Advisors LLC (“Sopris”) and its Affiliates
(collectively, the “Beneficiaries”). Capitalized terms used but not otherwise
defined herein are defined in Section 9 hereof.

NOW, THEREFORE, in consideration of the mutual promises made herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

1. Demand Registrations.

(a) Requests for Registration. At any time after the Effective Date, the holders
of a majority of the Registrable Securities then outstanding may request
registration under the Securities Act of all or any portion of their Registrable
Securities on Form S-1 or any similar long-form registration (a “Long-Form
Registration”) with respect to up to three Long-Form Registrations and an
unlimited number of registrations under the Securities Act of all or any portion
of their Registrable Securities on Form S-3 or any similar short-form
registration (“Short-Form Registrations”), if available (any registration under
this Section 1(a), a “Demand Registration”).

(b) Demand Notices. All requests for Demand Registrations shall be made by
giving written notice to the Company (the “Demand Notice”). Each Demand Notice
shall specify the approximate number of Registrable Securities requested to be
registered. Within ten days after receipt of any Demand Notice, the Company
shall give written notice of such requested registration to all other holders of
Registrable Securities (the “Company Notice”) and, subject to the provisions of
Section 1(f) below, shall include in such registration all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within 15 days after the receipt of the Company Notice.

(c) Demand Expenses. The Company shall pay all Registration Expenses of all
holders of Registrable Securities in all Demand Registrations.

(d) Long-Form Registrations. A registration shall not count as one of the
permitted Long-Form Registrations until both (i) it has become effective (unless
such Long-Form Registration has not become effective due solely to the fault of
the holders requesting such registration) and (ii) the holders of Registrable
Securities initially requesting such registration are able to register and sell
pursuant to such registration at least 90% of the Registrable Securities
requested to be included in such registration either at the time of the
registration or within 90 days thereafter; provided that the Company shall in
any event pay all Registration Expenses in connection with any registration
initiated as a Demand Registration whether or not it has become effective and
whether or not such registration has counted as one of the permitted Long-Form
Registrations; provided further that a Long-Form Registration which is withdrawn
at the sole request of the holder of Registrable Securities who demanded such
Long-Form Registration will count as a Long-Form Registration unless the Company
is reimbursed by such holder for all reasonable out-of-pocket expenses incurred
by the Company in connection with such registration.

(e) Short Form Registrations; Shelf Registrations. Demand Registrations shall be
Short Form Registrations whenever the Company is permitted to use any applicable
short form. After the Company has become subject to the reporting requirements
of the Exchange Act, the Company shall use its best efforts to make Short Form
Registrations on Form S-3 (or any successor form) available for the sale of
Registrable Securities. The holders of a majority of the Registrable Securities
then outstanding may, in connection with any Demand Registration requested by
such holders that is a Short-Form Registration, require the Company to file such
Short-Form Registration with the Securities and Exchange Commission in
accordance with and pursuant to Rule 415 promulgated under the Securities Act
(or any successor rule then in effect) (a “Shelf Registration”).

(f) Priority on Demand Registrations. The Company shall not include in any
Demand Registration any securities which are not Registrable Securities without
the prior written consent of the holders of a majority of

 



--------------------------------------------------------------------------------

the Registrable Securities included in such registration. If a Demand
Registration is an underwritten offering and the managing underwriters advise
the Company in writing that in their opinion the number of Registrable
Securities and, if permitted hereunder, other securities requested to be
included in such offering exceeds the number of Registrable Securities and other
securities, if any, which can be sold in an orderly manner in such offering
within a price range acceptable to the holders of a majority of the Registrable
Securities initially requesting registration, the Company shall include in such
registration the number which can be so sold in the following order of priority:
(i) first, the Registrable Securities requested to be included in such
registration, which in the opinion of such underwriter can be sold in an orderly
manner within the price range of such offering, pro rata among the respective
holders of such Registrable Securities on the basis of the number of shares of
New Common Stock owned by each such holder, and (ii) second, other securities
requested to be included in such registration to the extent permitted hereunder.

(g) Restrictions on Demand Registrations The Company shall not be obligated to
effect (i) any Long Form Demand Registration within 180 days or (ii) any Short
Form Demand Registration within 120 days, in each case, after the effective date
of a previous Demand Registration or a previous registration in which the
holders of Registrable Securities were given piggyback rights pursuant to
Section 2 and in which such holders were able to register and sell at least 90%
of the number of Registrable Securities requested to be included therein. In
addition, the Company shall not be obligated to effect any Demand Registration
during the period starting with the date that is sixty (60) days prior to the
Board’s good faith estimate of the date of filing of, and ending on the date
that is ninety (90) days after the effective date of, a Company initiated
registration, provided that the Company is actively employing in good faith all
best efforts to cause such registration to become effective, and provided,
further that the aggregate number of days that any one or more Demand
Registrations are suspended or delayed by operation of this Section 1(g) shall
not exceed 90 days in any twelve month period. In the event of any such
suspension or delay, the holders of Registrable Securities initially requesting
a Demand Registration that is suspended or delayed by operation of this
Section 1(g) shall be entitled to withdraw such request and, if such request is
withdrawn, such Demand Registration shall not count as one of the permitted
Demand Registrations hereunder, and the Company shall pay all Registration
Expenses in connection with such registration.

(h) Selection of Underwriters. The holders of a majority of the Registrable
Securities included in the registration hereunder shall have the right to select
the investment banker(s) and manager(s) to administer the offering, subject to
the Company’s approval which shall not be unreasonably withheld or delayed.

2. Piggyback Registrations.

(a) Right to Piggyback. Whenever the Company proposes to register any of its
securities under the Securities Act (other than pursuant to a Demand
Registration) and the registration form to be used may be used for the
registration of Registrable Securities (a “Piggyback Registration”), the Company
shall give prompt written notice to all holders of Registrable Securities of its
intention to effect such a registration and shall, subject to the provisions of
Sections 2(c) and (d) below, include in such registration all Registrable
Securities with respect to which the Company has received written requests for
inclusion therein within 20 days after the receipt of the Company’s notice.
Notwithstanding anything to the contrary contained herein, the Company may
determine not to proceed with a registration which is the subject of such
notice.

(b) Piggyback Expenses. The Registration Expenses of the holders of Registrable
Securities shall be paid by the Company in all Piggyback Registrations.

(c) Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold in an orderly manner in such offering within a price range
acceptable to the Company, the Company shall include in such registration the
number which can be so sold in the following order of priority: (i) first, the
securities the Company proposes to sell, (ii) second, the Registrable Securities
requested to be included in such registration (pro rata among the holders of
such Registrable Securities on the basis of the number of shares of Common Stock
owned by each such holder), and (iii) third, other securities requested to be
included in such registration.

 

-2-



--------------------------------------------------------------------------------

(d) Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of the Company’s
securities, and the managing underwriters advise the Company in writing that in
their opinion the number of securities requested to be included in such
registration exceeds the number which can be sold in an orderly manner in such
offering within a price range acceptable to the holders initially requesting
such registration, the Company shall include in such registration the number
which can be so sold in the following order of priority: (i) first, the
securities requested to be included therein by the holders requesting such
registration and the Registrable Securities requested to be included in such
registration, pro rata among the holders of any such securities on the basis of
the number of securities so requested to be included therein owned by each such
holder, and (ii) second, other securities requested to be included in such
registration.

(e) Selection of Underwriters. If any Piggyback Registration is a primary
registration of an underwritten offering for the Company, the Company will have
the sole right to select the investment banker(s) and manager(s) for the
offering. If any Piggyback Registration is an underwritten secondary
registration, the selection of the investment banker(s) and manager(s) shall be
made in the manner agreed among the Company and a majority of such holders
initiating the registration or otherwise causing such registration to occur.

(f) Other Registrations. If the Company has previously filed a registration
statement with respect to Registrable Securities pursuant to Section 1 or
pursuant to this Section 2, and if such previous registration has not been
withdrawn or abandoned, the Company shall not file or cause to be effected any
other registration of any of its equity securities or securities convertible or
exchangeable into or exercisable for its equity securities under the Securities
Act (except on Form S-8, Form S-4 or any successor forms), whether on its own
behalf or at the request of any holder or holders of such securities, until a
period of at least 180 days has elapsed from the effective date of such previous
registration.

(g) Obligations of Holders. During such time as any holder of Registrable
Securities may be engaged in a distribution of securities pursuant to an
underwritten Piggyback Registration, such holder shall distribute such
securities only under the registration statement and solely in the manner
described in the registration statement.

(h) Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 2
whether or not any holder of Registrable Securities has elected to include
securities in such registration. The Registration Expenses of such withdrawn
registration shall be borne by the Company in accordance with Section 5 hereof.

3. Holdback Agreements.

(a) Holders of Registrable Securities. Each holder of Registrable Securities
shall not effect any public sale or distribution (including sales pursuant to
Rule 144) of equity securities of the Company, or any securities convertible
into or exchangeable or exercisable for such securities, during (i) with respect
to any underwritten Demand Registration or any underwritten Piggyback
Registration in which Registrable Securities are included, the seven days prior
to and the 90-day period beginning on the effective date of such registration
and (ii) upon notice from the Company of the commencement of an underwritten
distribution in connection with any Shelf Registration, the seven days prior to
and the 90-day period beginning on the date of commencement of such
distribution, in each case except as part of such underwritten registration, and
in each case unless the underwriters managing the registered public offering
otherwise agree. Each holder of Registrable Securities agrees to execute a
customary lock-up agreement in favor of the Company’s underwriters to such
effect and, in any event, that the Company’s underwriters in any relevant
offering shall be third party beneficiaries of this Section 3(a).

(b) The Company. The Company shall not effect any public sale or distribution of
its equity securities, or any securities convertible into or exchangeable or
exercisable for such securities (except pursuant to registrations on Form S-8,
Form S-4 or any successor forms), during (i) with respect to any underwritten
Demand Registration or any underwritten piggyback Demand Registration in which
the holders of Registrable Securities are participating, the seven days prior to
and the 90-day period beginning on the effective date of such registration, and
(ii) upon notice from any holder(s) of Registrable Securities subject to a Shelf
Registration that such holder(s) intend to effect a distribution of Registrable
Securities pursuant to such Shelf Registration (upon receipt of which, the
Company will promptly notify all other holders of Registrable Securities of the
date of commencement of such distribution), the seven days prior to and the
90-day period beginning on the date of commencement of such distribution.

 

-3-



--------------------------------------------------------------------------------

4. Registration Procedures. Whenever the holders of Registrable Securities have
requested that any Registrable Securities be registered pursuant to this
Agreement, the Company shall use its best efforts to effect the registration and
the sale of such Registrable Securities in accordance with the intended method
of disposition thereof, and pursuant thereto the Company shall promptly:

(a) prepare and file with the Securities and Exchange Commission as soon as
practicable but in no event later than 60 days a registration statement with
respect to such Registrable Securities (and, in the case of a Demand
Registration, not later than 90 days of its receipt of a Demand Notice) and use
its best efforts to cause such registration statement to become effective;
provided that a reasonable time before filing a registration statement or
prospectus or any amendments or supplements thereto, the Company shall furnish
to the counsel selected by the holders of a majority of the Registrable
Securities covered by such registration statement copies of all such documents
proposed to be filed;

(b) notify each holder of Registrable Securities of the effectiveness of each
registration statement filed hereunder and prepare and file with the Securities
and Exchange Commission such amendments and supplements to such registration
statement and the prospectus used in connection therewith as may be necessary to
keep such registration statement effective for a period of not less than 90 days
(or, if sooner, until all Registrable Securities have been sold under such
Registration Statement) (or, in the case of a Shelf Registration, a period
ending on the earlier of (i) the date on which all Registrable Securities have
been sold pursuant to the Shelf Registration or have otherwise ceased to be
Registrable Securities, and (ii) the eighteen month anniversary of the effective
date of such Shelf Registration) and comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement during such period in accordance with the intended
methods of disposition by the sellers thereof set forth in such registration
statement;

(c) furnish to each seller of Registrable Securities such number of copies of
such registration statement, each amendment and supplement thereto, the
prospectus included in such registration statement (including each preliminary
prospectus) and such other documents as such seller may reasonably request in
order to facilitate the disposition of the Registrable Securities owned by such
seller;

(d) use its best efforts (i) to register or qualify such Registrable Securities
under such other securities or blue sky laws of such jurisdictions as any seller
reasonably requests, (ii) to keep such registration or qualification in effect
for so long as such registration statement remains in effect, and (iii) to do
any and all other acts and things which may be reasonably necessary or advisable
to enable such seller to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such seller (provided that the Company shall not
be required to (i) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this subsection, (ii) subject
itself to taxation in any such jurisdiction or (iii) consent to general service
of process in any such jurisdiction);

(e) subject to Section 4(k) below, notify each seller of such Registrable
Securities (i) at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, (A) upon discovery that, or upon the
happening of any event as a result of which, the prospectus included in such
registration statement contains an untrue statement of a material fact or omits
any fact necessary to make the statements therein not misleading, in each case,
that has not been corrected or superseded, and, at the request of any such
seller, the Company shall prepare a supplement or amendment to such prospectus
so that, as thereafter delivered to the purchasers of such Registrable
Securities, such prospectus, as supplemented, amended or superseded, shall not
contain an untrue statement of a material fact or omit to state any fact
necessary to make the statements therein not misleading, (B) after the Company
becomes aware of any request by the Securities and Exchange Commission or any
Federal or state governmental authority for amendments or supplements to a
registration statement or related prospectus covering Registrable Securities or
for additional information relating thereto, (C) after the Company becomes aware
of the issuance or threatened issuance by the Securities and Exchange Commission
of any stop order suspending or threatening to suspend the effectiveness of a
registration statement covering the Registrable Securities or (D) of the receipt
by the Company of any notification with respect to the suspension of the
qualification or exemption from

 

-4-



--------------------------------------------------------------------------------

qualification of any Registrable Security for sale in any jurisdiction, or the
initiation or threatening of any proceeding for such purpose; and (ii) when each
registration statement or any amendment thereto has been filed with the
Securities and Exchange Commission and when each registration statement or any
post-effective amendment thereto has become effective;

(f) cause all such Registrable Securities (i) if the New Common Stock is then
listed on a securities exchange or included for quotation in a recognized
trading market, to continue to be so listed or included for a reasonable period
of time after the offering, and (ii) to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
sellers thereof to consummate the disposition of the Registrable Securities;

(g) provide and cause to be maintained a transfer agent and registrar for all
such Registrable Securities from and after the effective date of such
registration statement;

(h) enter into such customary agreements (including underwriting agreements in
customary form) and take all such other actions as the holders of a majority of
the Registrable Securities being sold or the underwriters, if any, reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities (including effecting a stock split, a combination of shares, or other
recapitalization);

(i) make available for inspection by any seller of Registrable Securities, any
underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant or other agent retained by any such
seller or underwriter, all financial and other records, pertinent corporate
documents and properties of the Company, and cause the Company’s officers,
directors, employees and independent accountants to supply all information, in
each case, as reasonably requested by any such seller, underwriter, attorney,
accountant or agent in connection with such registration statement;

(j) otherwise use its best efforts to comply with all applicable rules and
regulations of the Securities and Exchange Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement
covering the period of at least twelve months beginning with the first day of
the Company’s first full calendar quarter after the effective date of the
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder;

(k) subject to the next sentence of this provision, upon written notice to the
holders of Registrable Securities participating in a Demand Registration, the
Company shall be entitled to postpone, for a reasonable period of time, the
filing of, or suspend the effectiveness of, any registration statement for a
Demand Registration or amendment thereto, or suspend the use of any prospectus
and shall not be required to amend or supplement the registration statement, any
related prospectus or any document incorporated therein by reference if the
Board determines in its reasonable good faith judgment that it possesses
material nonpublic information the disclosure of which would reasonably be
expected to have a material adverse effect on any proposal or plan by the
Company or any of its direct or indirect Subsidiaries; provided that the
duration of such postponement or suspension (a “Suspension Period”) may not
exceed more than 90 consecutive days or more than 120 days in the aggregate in
any 12 month period. Such Suspension Period may be effected only if the Board
determines in its good faith that such suspension is in the best interest of the
Company and its shareholders. If the Company shall so postpone the filing of a
registration statement hereunder, the holders of Registrable Securities shall
(i) have the right, in the case of a postponement of the filing or effectiveness
of a registration statement, upon the affirmative vote of not less than a
majority of the Registrable Securities initially requesting such Demand
Registration, to withdraw the request for registration by giving written notice
to the Company within ten (10) days after receipt of such notice (and, if such
request is withdrawn, such Demand Registration shall not count as one of the
permitted Demand Registrations hereunder and the Company shall pay all
Registration Expenses in connection with such registration), or (ii) in the case
of a suspension of the right to make sales, receive an extension of the
registration period equal to the number of days of the suspension.

In addition, with a view to making available the benefits of certain rules and
regulations of the Securities and Exchange Commission which may permit the sale
of restricted securities to the public without registration, the Company agrees
to:

(i) make and keep public information available as those terms are understood and
defined in Rule 144 under the Securities Act (“Rule 144”), at all times from and
after ninety (90) days following the effective date of the first registration
under the Securities Act filed by the Company for an offering of its securities
to the general public;

 

-5-



--------------------------------------------------------------------------------

(ii) use its best efforts to file with the Commission in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act at any time after it has become subject to such reporting
requirements; and

(iii) so long as a holder owns any Registrable Securities, furnish to the holder
upon request, a written statement by the Company as to its compliance with the
reporting requirements of Rule 144, and of the Securities Act and the Exchange
Act, a copy of the most recent annual or quarterly report of the Company, and
such other reports and documents so filed as the holder may reasonably request
in availing itself of any rule or regulation of the Commission allowing the
holder to sell any such securities without registration.

5. Registration Expenses.

(a) Expenses. All expenses incident to the Company’s performance of or
compliance with this Agreement, including all registration and filing fees, fees
and expenses of compliance with securities or blue sky laws, printing expenses,
messenger and delivery expenses, fees and disbursements of custodians, and fees
and disbursements of counsel for the Company and all independent certified
public accountants, underwriters (excluding discounts and commissions) and other
Persons retained by the Company (all such expenses, together with the fees and
disbursements of counsel provided for in Section 5(b), being herein called
“Registration Expenses”), shall be borne as provided in this Agreement, except
that the Company shall, in any event, pay its internal expenses (including all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit or quarterly review, the
expense of any liability insurance and the expenses and fees for listing the
securities to be registered on each securities exchange on which securities
issued by the Company are listed.

(b) Reimbursement of Counsel. In connection with each Demand Registration and
each Piggyback Registration, the Company shall reimburse the holders of
Registrable Securities included in such registration (i) for the reasonable fees
and disbursements of one counsel chosen by the holders of a majority of the
Registrable Securities included in such registration and (ii) for the reasonable
fees and disbursements of each additional counsel retained by any holder of
Registrable Securities solely for the purpose of rendering a legal opinion to
underwriters on behalf of such holder in connection with any underwritten Demand
Registration or Piggyback Registration.

(c) Payment of Certain Expenses by Holders of Registrable Securities.
Underwriting discounts and commissions and transfer taxes relating to the
Registrable Securities included in any registration hereunder, and all fees and
expenses of counsel for any holder of Registrable Securities (other than fees
and expenses to be reimbursed by the Company as set forth in Section 5(b)) shall
be borne and paid by all sellers of securities included in such registration in
proportion to the aggregate selling price of the securities to be so registered.

6. Indemnification; Contribution.

(a) The Company agrees to indemnify, to the extent permitted by law, each holder
of Registrable Securities, its officers, directors, partners, trustees, members,
managers, employees, advisors, agents and each Person that controls such holder
(within the meaning of the Securities Act) against all losses, claims, damages,
liabilities and expenses, including attorneys’ fees and disbursements and
expenses of investigation, resulting from any untrue or alleged untrue statement
of material fact contained in any registration statement, prospectus or
preliminary prospectus or any amendment thereof or supplement thereto, any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, or violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any applicable
state securities law or any rule or regulation promulgated under the Securities
Act, the Exchange Act or any applicable state securities law, except insofar as
the same are caused by or contained in any information furnished in writing to
the Company by such holder expressly for use therein or by such holder’s failure
to deliver a copy of the registration statement or prospectus or any amendments
or supplements thereto after the Company has furnished such holder with a
sufficient

 

-6-



--------------------------------------------------------------------------------

number of copies of the same. In connection with an underwritten offering, the
Company shall indemnify such underwriters, their officers and directors and each
Person who controls such underwriters (within the meaning of the Securities Act)
to the same extent as provided above with respect to the indemnification of the
holders of Registrable Securities.

(b) In connection with any registration statement in which a holder of
Registrable Securities is participating, each such holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such registration statement or
prospectus and, to the extent permitted by law, shall indemnify the Company, its
directors, officers, employees, agents and Affiliates and each Person who
controls the Company (within the meaning of the Securities Act and the Exchange
Act) against any losses, claims, damages, liabilities and expenses resulting
from any untrue or alleged untrue statement of material fact contained in the
registration statement, prospectus or preliminary prospectus or any amendment
thereof or supplement thereto or any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
not misleading, but only to the extent that such untrue statement or omission is
contained in any writing furnished by such holder for use in such registration
statement, prospectus or preliminary prospectus or any amendment or supplement
thereto; provided that the obligation to indemnify shall be individual, not
joint and several, for each holder and shall be limited to the net amount of
proceeds received by such holder from the sale of Registrable Securities
pursuant to such registration statement.

(c) Any Person entitled to indemnification hereunder shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any Person’s right to indemnification hereunder to the extent such
failure has not prejudiced the indemnifying party) and (ii) unless in such
indemnified party’s reasonable judgment (x) a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim or
(y) such indemnified party has one or more defenses to such claim that are not
available to the indemnifying party, permit such indemnifying party to assume
the defense of such claim with counsel reasonably satisfactory to the
indemnified party. If such defense is assumed, the indemnifying party shall not
settle such claim unless the indemnified party is released and discharged of any
liability. Whether or not such defense is assumed, the indemnifying party shall
not be subject to any liability for any settlement made by the indemnified party
without its consent (but such consent shall not be unreasonably withheld). An
indemnifying party who is not entitled to, or elects not to, assume the defense
of a claim shall not be obligated to pay the fees and expenses of more than one
counsel for all parties indemnified by such indemnifying party with respect to
such claim, except to the extent that in the reasonable judgment of any
indemnified party a conflict of interest may exist between such indemnified
party and any other of such indemnified parties with respect to such claim.

(d) The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling Person of such
indemnified party and shall survive the transfer of securities.

(e) If the indemnification required by this Section 6 from the indemnifying
party is unavailable to an indemnified party hereunder in respect of any losses,
claims, damages, liabilities or expenses referred to in this Section 6:

(i) The indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and indemnified parties in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative fault of such indemnifying party
and indemnified parties shall be determined by reference to, among other things,
whether any violation has been committed by, or relates to information supplied
by, such indemnifying party or indemnified parties, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such violation. The amount paid or payable by a party as a result of the losses,
claims, damages, liabilities and expenses referred to above shall be deemed to
include, subject to the limitations set forth in Section 6(a) and Section 6(b),
any legal or other fees or expenses reasonably incurred by such party in
connection with any investigation or proceeding.

 

-7-



--------------------------------------------------------------------------------

(ii) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 6(e) were determined solely by pro rata
allocation or by any other method of allocation which does not take into account
the equitable considerations referred to in Section 6(e)(i); provided, however,
that with respect to any pro rata allocation, the holders of Registrable
Securities included in any such registration shall be deemed to have only
received the net proceeds from such holders’ sales of Registrable Securities in
such registration. No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

7. Participation in Underwritten Registrations.

(a) No Person may participate in any registration hereunder which is
underwritten unless such Person (i) agrees to sell such Person’s securities on
the basis provided in any underwriting arrangements approved by the Person or
Persons entitled hereunder to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements. Each holder of Registrable Securities agrees to execute and
deliver such other agreements as may be reasonably requested by the Company and
the lead managing underwriter(s) that are consistent with such holder’s
obligations under Section 3 or that are necessary to give further effect
thereto.

(b) Each Person that is participating in any registration hereunder agrees that,
upon receipt of any notice from the Company of the happening of any event of the
kind described in Section 4(e), such Person will forthwith discontinue the
disposition of its Registrable Securities pursuant to the applicable
registration statement until such Person’s receipt of the copies of a
supplemented or amended prospectus as contemplated by Section 4(e). In the event
the Company shall give any such notice, the applicable time period mentioned in
Section 4(b) during which a Registration Statement is to remain effective shall,
to the extent possible, be extended by the number of days during the period from
and including the date of the giving of such notice pursuant to Section 4(e) to
and including the date when each seller of a Registrable Security covered by
such registration statement shall have received the copies of the supplemented
or amended prospectus contemplated by Section 4(e).

8. Effective Time. This Agreement shall be effective in accordance with the
terms and conditions set forth in the Plan and the confirmation order related
thereto.

9. Definitions.

“Affiliate” of any particular Person means any other Person directly or
indirectly controlling, controlled by or under common control with such Person
and any direct or indirect partner or member of a Person which is a partnership
or limited liability company.

“Agreement” has the meaning specified in the first paragraph hereof.

“Backstop Agreement” means the Backstop Rights Purchase Agreement, dated as of
March 20, 2008, by and among the Company and the Beneficiaries thereto.

“Beneficiaries” has the meaning specified in the preamble hereto.

“Board” means the board of directors of the Company.

“Company” has the meaning specified in the preamble hereto.

“Company Notice” has the meaning specified in Section 1(b).

“control” (including the terms “controlling,” “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a person,
whether through the ownership of voting shares, by contract, or otherwise.

 

-8-



--------------------------------------------------------------------------------

“Debtors” has the meaning specified in the Plan.

“Demand Notice” has the meaning specified in Section 1(b).

“Demand Registration” has the meaning specified in Section 1(a).

“Effective Date” has the meaning assigned to such term in the Plan.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Long-Form Registration” has the meaning specified in Section 1(a).

“New Common Stock” has the meaning specified in the Backstop Agreement.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

“Piggyback Registration” has the meaning specified in Section 2(a).

“Plan” has the meaning specified in the Backstop Agreement.

“Registrable Securities” means any New Common Stock and Warrants issued on or
after the Effective Date to Persons who are parties hereto as of the Effective
Date or become a party hereto, including, without limitation, any New Common
Stock and Warrants issued pursuant to the Plan, upon the conversion or exercise
of any other securities (together with any securities issued or issuable with
respect to any of the foregoing securities by way of a stock dividend or stock
split or in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization, or upon conversion or exercise of any
such securities); and any New Common Stock that may be purchased from time to
time by the Beneficiaries after the Effective Date; provided that such
securities shall cease to be Registrable Securities when they have been
(A) effectively registered under the Securities Act and disposed of in
accordance with the registration statement covering them, or (B) actually
distributed to the public through a broker, dealer or market maker pursuant to
Rule 144 under the Securities Act (or any similar rule promulgated by the
Securities and Exchange Commission then in force).

“Registration Expenses” has the meaning specified in Section 5(a).

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Securities and Exchange Commission” means the United States Securities and
Exchange Commission or any successor governmental agency.

“Shelf Registration” has the meaning specified in Section 1(d).

“Short-Form Registration” has the meaning specified in Section 1(a).

“Sopris” has the meaning specified in the recitals hereto.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the membership, partnership or other similar ownership interest thereof is at
the time owned or controlled, directly or indirectly, by any Person or one or
more of the other Subsidiaries of that Person or a combination thereof. For
purposes hereof, a Person or Persons shall be deemed to have a majority

 

-9-



--------------------------------------------------------------------------------

ownership interest in a limited liability company, partnership, association or
other business entity if such Person or Persons shall be allocated a majority of
the gains or losses of such limited liability company, partnership, association
or other business entity or shall be or control (or have the power to control) a
managing director, manager or general partner of such limited liability company,
partnership, association or other business entity.

“Warrants” means warrants to purchase New Common Stock which are issued on or
after the Effective Date to one or more Beneficiaries, whether pursuant to the
Plan or otherwise.

10. Amendment, Modification and Waivers; Further Assurances

(a) Amendment. This Agreement may be amended with the consent of the Company and
the Company may take any action herein prohibited, or omit to perform any act
herein required to be performed by it, only if the Company shall have obtained
the written consent of the holders of at least a majority of the Registrable
Securities then outstanding to such amendment, action or omission to act;
provided that if any such amendment or waiver is to a provision in this
Agreement that requires a specific vote to take an action thereunder or to take
an action with respect to the matters described therein, such amendment or
waiver shall not be effective unless such specific vote is obtained with respect
to such amendment or waiver.

(b) Effect of Waiver. No waiver of any terms or conditions of this Agreement
shall operate as a waiver of any other breach of such terms and conditions or
any other term or condition, nor shall any failure to enforce any provision
hereof operate as a waiver of such provision or of any other provision hereof.
No written waiver hereunder, unless it by its own terms explicitly provides to
the contrary, shall be construed to effect a continuing waiver of the provisions
being waived and no such waiver in any instance shall constitute a waiver in any
other instance or for any other purpose or impair the right of the party against
whom such waiver is claimed in all other instances or for all other purposes to
require full compliance with such provision.

(c) Further Assurances. Each of the parties hereto shall execute all such
further instruments and documents and take all such further action as any other
party hereto may reasonably require in order to effectuate the terms and
purposes of this Agreement.

11. Miscellaneous.

(a) Listing on National Exchange or Quotation System. Upon the request of
Sopris, the Company shall use its best efforts to list, as promptly as
practicable, the New Common Stock on a national securities exchange or for
quotation on a national automated interdealer quotation system. Any and all
costs, fees and expenses incident to such listing shall be borne by the Company.

(b) No Inconsistent Agreements. The Company shall not hereafter enter into any
agreement with respect to its securities which is inconsistent with or violates
the rights granted to the holders of Registrable Securities in this Agreement.

(c) Adjustments Affecting Registrable Securities. The Company shall not take any
action, or permit any change to occur, with respect to its securities which
would materially and adversely affect the ability of the holders of Registrable
Securities to include such Registrable Securities in a registration undertaken
pursuant to this Agreement or which would materially and adversely affect the
marketability of such Registrable Securities in any such registration (including
effecting a stock split or a combination of shares).

(d) Remedies; Specific Performance. Any Person having rights under any provision
of this Agreement shall be entitled to enforce such rights specifically, to
recover damages caused by reason of any breach of any provision of this
Agreement and to exercise all other rights existing in their favor. The parties
hereto agree and acknowledge that money damages would not be an adequate remedy
for any breach of the provisions of this Agreement and that any party may in its
sole discretion apply to any court of law or equity of competent jurisdiction
for specific performance and/or injunctive relief (without posting any bond or
other security) in order to enforce or prevent violation of the provisions of
this Agreement and shall not be required to prove irreparable injury to such

 

-10-



--------------------------------------------------------------------------------

party or that such party does not have an adequate remedy at law with respect to
any breach of this Agreement (each of which elements the parties admit). The
parties hereto further agree and acknowledge that each and every obligation
applicable to it and contained in this Agreement shall be specifically
enforceable against it and hereby waives and agrees not to assert any defenses
against an action for specific performance of their respective obligations
hereunder.

(e) Successors and Assigns. All covenants and agreements in this Agreement by or
on behalf of any of the parties hereto shall bind and inure to the benefit of
the respective successors and assigns of the parties hereto (including any
trustee in bankruptcy) whether so expressed or not. In addition, whether or not
any express assignment has been made, the provisions of this Agreement which are
for the benefit of purchasers or holders of Registrable Securities are also for
the benefit of, and enforceable by, any subsequent holder of Registrable
Securities. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned or delegated by the Company without the
prior written consent of the Holders owning Registrable Securities possessing a
majority in number of the Registrable Securities outstanding on the date as of
which such delegation or assignment is to become effective.

(f) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

(g) Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together shall constitute one and the
same Agreement.

(h) Descriptive Headings; Interpretation; No Strict Construction. The
descriptive headings of this Agreement are inserted for convenience only and do
not constitute a substantive part of this Agreement. Whenever required by the
context, any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns, pronouns,
and verbs shall include the plural and vice versa. References to sections are to
sections of this Agreement unless otherwise stated. Reference to any agreement,
document, or instrument means such agreement, document, or instrument as amended
or otherwise modified from time to time in accordance with the terms thereof,
and, if applicable, hereof. The words “include”, “includes” or “including” in
this Agreement shall be deemed to be followed by “without limitation”. The use
of the words “or,” “either” or “any” shall not be exclusive. The parties hereto
have participated jointly in the negotiation and drafting of this Agreement. If
an ambiguity or question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.

(i) Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by,
and construed in accordance with, the laws of the State of New York, without
giving effect to any choice of law or conflict of law rules or provisions
(whether of the State of New York or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of New
York. In furtherance of the foregoing, the internal law of the State of New York
shall control the interpretation and construction of this Agreement (and all
schedules and exhibits hereto), even though under that jurisdiction’s choice of
law or conflict of law analysis, the substantive law of some other jurisdiction
would ordinarily apply.

(j) Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when (a) delivered personally to
the recipient, (b) telecopied to the recipient (with hard copy sent to the
recipient by reputable overnight courier service (charges prepaid) that same
day) if telecopied before 5:00 p.m. New York, New York time on a business day,
and otherwise on the next business day, or (c) one business day after being sent
to the recipient by reputable overnight courier service (charges prepaid). Such
notices, demands and other communications shall be sent to the Company at the
address set forth below and to any holder of Registrable Securities at such
address as indicated by the Company’s records, or at such address or to the
attention of such other person as the recipient party has specified by prior
written notice to the sending party. The Company’s address is:

 

-11-



--------------------------------------------------------------------------------

Movie Gallery, Inc. 900 West Main Street Dothan, Alabama 36301 Attn: S. Page
Todd with a copy to: Kirkland & Ellis LLP 200 East Randolph Drive Chicago,
Illinois 60601 6636 Attn:    Anup Sathy    Marc J. Carmel Facsimile: (312) 861
2200

If any time period for giving notice or taking action hereunder expires on a day
which is a Saturday, Sunday or legal holiday in the State of New York or the
jurisdiction in which the Company’s principal office is located, the time period
shall automatically be extended to the business day immediately following such
Saturday, Sunday or legal holiday.

(k) Delivery by Facsimile and E-mail. This Agreement, the agreements referred to
herein, and each other agreement or instrument entered into in connection
herewith or therewith or contemplated hereby or thereby, and any amendments
hereto or thereto, to the extent signed and delivered by means of a facsimile
machine or e-mail, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. At
the request of any party hereto or to any such agreement or instrument, each
other party hereto or thereto shall reexecute original forms thereof and deliver
them to all other parties. No party hereto or to any such agreement or
instrument shall raise the use of a facsimile machine or e-mail to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of a facsimile machine or e-mail as
a defense to the formation or enforceability of a contract and each such party
forever waives any such defense.

(l) Waiver of Jury Trial. Each of the parties to this Agreement hereby agrees to
waive its respective rights to a jury trial of any claim or cause of action
based upon or arising out of this Agreement. The scope of this waiver is
intended to be all-encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this Agreement, including
contract claims, tort claims and all other common law and statutory claims. Each
party hereto acknowledges that this waiver is a material inducement to enter
into this Agreement, that each has already relied on this waiver in entering
into this Agreement, and that each will continue to rely on this waiver in their
related future dealings. Each party hereto further warrants and represents that
it has reviewed this waiver with its legal counsel and that it knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 11(K) AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT. In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.

(m) Arm’s Length Agreement. Each of the parties to this Agreement agrees and
acknowledges that this Agreement has been negotiated in good faith, at arm’s
length, and not by any means prohibited by law.

(n) Sophisticated Parties; Advice of Counsel. Each of the parties to this
Agreement specifically acknowledges that (a) it is a knowledgeable, informed,
sophisticated Person capable of understanding and evaluating the provisions set
forth in this Agreement and (b) it has been fully advised and represented by, or
has had the opportunity to retain, legal counsel of its own independent
selection and has relied wholly upon its independent judgment and the advice of
such counsel in negotiating and entering into this Agreement.

*    *    *    *    *

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the date first written above.

 

MOVIE GALLERY, INC.

/s/ S. Page Todd

By:   S. Page Todd Its:   Executive Vice President, Secretary, and General
Counsel SOPRIS CAPITAL ADVISORS LLC

/s/ Nikos Hecht

By:   Nikos Hecht Its:   Managing Member

(Signature page for Registration Rights Agreement)

 

-13-